Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to Applicant’s Amendment filed on 04/12/2022. The amendment filed 4/12/2022 has been entered. Applicant had amended claims 1, 12, and 17. Applicant has canceled claims 6-11, 14-15, and 21-22. Applicant has not added any new claims.
Claims 1-5, 12-13, and 16-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 7, filed 4/12/2022, with respect to claims 1-5 have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn.
Applicant’s arguments, see page 7, filed 4/12/2022, with respect to claims 1-5 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-5 has been withdrawn.  

Allowable Subject Matter
Claims 1-5 and 23-32 are allowed over the prior art made of record. Examiner amends the instant application as agreed upon by applicant on 7/25/2022 (see PTO 413 Interview Summary).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment was given in a phone conversation on 7/25/2022 with Brantley C. Shumaker, Reg. No. 56,588. This Examiner’s Amendment is directed to the entered claim set dated 4/12/2022. The application has been amended as attached. See attachment. Please replace the claims with the following version:

1.	(Previously Presented)  A method implemented using one or more processors, comprising:
receiving a natural language input from a user at an input component of a computing device, wherein the natural language input is directed by the user to an automated assistant that operates at least in part on the computing device;
analyzing the natural language input to identify an intent of the user and one or more parameters associated with carrying out the intent of the user;  
based on the identified intent of the user, obtaining a web page that includes one or more interactive elements, wherein the web page is operable to carry out the identified intent of the user and the one or more interactive elements are operable to input one or more of the parameters associated with carrying out the intent of the user; 
processing content of the webpage to generate, in association with the user, a current user state that represents the one or more interactive elements; 
determining similarity measures between an embedding in latent space generated from the current user state and a database of embeddings in the latent space that are generated from past user states, wherein each of the past user states includes one or more candidate actions for interacting with one or more of the interactive elements of the web page, wherein the one or more candidate actions were previously validated as capable of carrying out at least part of the intent; 
based on the similarity measures, selecting, from the database, multiple candidate past user states with interactive elements that match the one or more interactive elements of the current user state; 
selecting, from the multiple candidate past user states, based at least in part on a first criterion, a particular candidate past user state; 
selecting, from the one or more candidate actions, based at least in part on a second criterion, associated with the selected candidate past user state, a particular candidate action; 
performing the selected candidate action to interact with one or more of the interactive elements of the web page using one or more of the parameters; and
providing, by the automated assistant as audio or visual output to the user, natural language output indicating that at least part of the intent of the user has been carried out.  
2.	(Previously Presented)  The method of claim 1, further comprising identifying the web page based on the one or more parameters. 
 
3.	(Previously Presented)  The method of claim 1, wherein each of the one or more candidate actions was previously validated as compatible with the same web page. 
 
4.	(Previously Presented)  The method of claim 1, wherein each of the one or more candidate actions was previously validated as compatible with a different web page that is operable to carry out a corresponding intent. 
 
5.	(Previously Presented)  The method of claim 1, wherein the first criterion comprises the embeddings in the latent space generated from the current user state and the selected candidate past user state having a greatest similarity measure.
  
6-22	(Canceled)

23.	(New)  A system comprising one or more processors and memory storing instructions that, in response to execution by the one or more processors, cause the one or more processors to:
receive a natural language input from a user at an input component of a computing device, wherein the natural language input is directed by the user to an automated assistant that operates at least in part on the computing device;
analyze the natural language input to identify an intent of the user and one or more parameters associated with carrying out the intent of the user;  
based on the identified intent of the user, obtain a web page that includes one or more interactive elements, wherein the web page is operable to carry out the identified intent of the user and the one or more interactive elements are operable to input one or more of the parameters associated with carrying out the intent of the user; 
process content of the webpage to generate, in association with the user, a current user state that represents the one or more interactive elements; 
determine similarity measures between an embedding in latent space generated from the current user state and a database of embeddings in the latent space that are generated from past user states, wherein each of the past user states includes one or more candidate actions for interacting with one or more of the interactive elements of the web page, wherein the one or more candidate actions were previously validated as capable of carrying out at least part of the intent; 
based on the similarity measures, select, from the database, multiple candidate past user states with interactive elements that match the one or more interactive elements of the current user state; 
select, from the multiple candidate past user states, based at least in part on a first criterion, a particular candidate past user state; 
select, from the one or more candidate actions, based at least in part on a second criterion, associated with the selected candidate past user state, a particular candidate action; 
perform the selected candidate action to interact with one or more of the interactive elements of the web page using one or more of the parameters; and
provide, by the automated assistant as audio or visual output to the user, natural language output indicating that at least part of the intent of the user has been carried out. 
 
24.	(New)  The system of claim 23, further comprising instructions to identify the web page based on the one or more parameters.  

25.	(New)  The system of claim 23, wherein each of the one or more candidate actions was previously validated as compatible with the same web page.
  
26.	(New)  The system of claim 23, wherein each of the one or more candidate actions was previously validated as compatible with a different web page that is operable to carry out a corresponding intent. 
 
27.	(New)  The system of claim 23, wherein the first criterion comprises the embeddings in the latent space generated from the current user state and the selected candidate past user state having a greatest similarity measure.  

28.	(New)  At least one non-transitory computer-readable storage medium comprising instructions that, when executed by one or more processors, cause the one or more processors to:
receive a natural language input from a user at an input component of a computing device, wherein the natural language input is directed by the user to an automated assistant that operates at least in part on the computing device;
analyze the natural language input to identify an intent of the user and one or more parameters associated with carrying out the intent of the user;  
based on the identified intent of the user, obtain a web page that includes one or more interactive elements, wherein the web page is operable to carry out the identified intent of the user and the one or more interactive elements are operable to input one or more of the parameters associated with carrying out the intent of the user; 
process content of the webpage to generate, in association with the user, a current user state that represents the one or more interactive elements; 
determine similarity measures between an embedding in latent space generated from the current user state and a database of embeddings in the latent space that are generated from past user states, wherein each of the past user states includes one or more candidate actions for interacting with one or more of the interactive elements of the web page, wherein the one or more candidate actions were previously validated as capable of carrying out at least part of the intent; 
based on the similarity measures, select, from the database, multiple candidate past user states with interactive elements that match the one or more interactive elements of the current user state; 
select, from the multiple candidate past user states, based at least in part on a first criterion, a particular candidate past user state; 
select, from the one or more candidate actions, based at least in part on a second criterion, associated with the selected candidate past user state, a particular candidate action; 
perform the selected candidate action to interact with one or more of the interactive elements of the web page using one or more of the parameters; and
provide, by the automated assistant as audio or visual output to the user, natural language output indicating that at least part of the intent of the user has been carried out.  

29.	(New)  The non-transitory computer-readable storage medium of claim 28, further comprising instructions to identify the web page based on the one or more parameters.  

30.	(New)  The non-transitory computer-readable storage medium of claim 28, wherein each of the one or more candidate actions was previously validated as compatible with the same web page.  

31.	(New)  The non-transitory computer-readable storage medium of claim 28, wherein each of the one or more candidate actions was previously validated as compatible with a different web page that is operable to carry out a corresponding intent.  

32.	(New)  The non-transitory computer-readable storage medium of claim 28, wherein the first criterion comprises the embeddings in the latent space generated from the current user state and the selected candidate past user state having a greatest similarity measure.

Reason for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art made of records does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 23, and 28.

The claimed invention is directed to analyzing interactive web sites to facilitate automatic engagement with those web sites by automated assistants. 
The closet art of record, Gruber et al. (US 20120016678 A1) hereinafter Gruber, generally teaches in the same field of invention, an intelligent automated assistant system that engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions (Abstract). Gruber teaches analyzing the input to identify an intent, and parameters associated with carrying out the intent ([0010]). Gruber also teaches obtaining a web page that includes one or more interactive elements, wherein the web page is operable to carry out the identified intent of the user, and the interactive elements are operable to input the parameters associated with carrying out the intent of the user (Fig. 2; [0161]).
However, Gruber does not expressly teach processing content of the webpage to generate a current user state that represents the one or more interactive elements, and determining similarity measures between an embedding in latent space generated from the current user state and a database of embeddings in the latent space that are generated from past user states, wherein each of the past user states includes one or more candidate actions for interacting with one or more of the interactive elements of the web page, as recited in independent claims 1, 23, and 28.
Maccartney (US 20180349447) generally teaches operating an intelligent automated assistant to provide customized suggestions based on user-specific information. Maccartney teaches processing content of the webpage to generate a current user state that represents the one or more interactive elements (Fig. 9, [0251]). Maccartney  also teaches selecting, from the multiple candidate past user states, a particular candidate past user state, and providing, by the automated assistant natural language output indicating that at least part of the intent of the user has been carried out ([0239]). 
However, Maccartney does not expressly teach determining similarity measures between an embedding in latent space generated from the current user state and a database of embeddings in the latent space that are generated from past user states, and based on similarity measures, selecting, based at least in part on a second criterion, a particular candidate action, and performing the selected candidate action to interact with one or more of the interactive elements of the web page using one or more of the parameters, as recited in independent claims 1, 23, and 28.
The cited prior art of Gruber and Maccartney when considered individually or in combination does not teach the claimed invention as recited in independent claims 1, 23, and 28. Thus, the reasons for allowance are determining similarity measures between an embedding in latent space generated from the current user state and a database of embeddings in the latent space generated from past user states, and based on similarity measures, selecting, based at least in part on a second criterion, a particular candidate action, and performing the selected candidate action to interact with one or more of the interactive elements of the web page using one or more of the parameters.

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168        
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168